 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JEFFREY A. HARPER; KATHERINE                        Case No.: 18cv2110-DMS-LL
     M. HARPER,
12                                                       ORDER DENYING JOINT MOTION
                                       Plaintiffs,       TO CONTINUE EARLY NEUTRAL
13
     v.                                                  EVALUATION AND CASE
14                                                       MANAGEMENT CONFERENCE
     UNITED STATES OF AMERICA,
15
                                      Defendant.         [ECF No. 39]
16
17
18         Currently before the Court is the parties’ Joint Motion to Continue the video Early
19   Neutral Evaluation Conference (“ENE”) and Case Management Conference (“CMC”) set
20   for July 7, 2021. ECF No. 39. The parties seek to continue the ENE and CMC for forty-
21   five days “to permit the parties additional time to file and the Court time to consider a
22   motion to stay this action pending a decision in a related matter in the United States Tax
23   Court.” Id. at 2. The parties state they anticipate filing a joint motion to stay by June 30,
24   2021. Id. at 4.
25         Pursuant to Civil Local Rule 16.1.c.1, “[w]ithin forty-five (45) days of the filing of
26   an answer, counsel and the parties must appear before the assigned judicial officer
27   supervising discovery for an early neutral evaluation conference[.]” Additionally, the Court
28   previously advised that “[r]equests to continue ENEs are rarely granted.” See ECF No. 38

                                                     1
                                                                                   18cv2110-DMS-LL
 1   at 5. The anticipated filing of a joint motion to stay the case is not good cause to continue
 2   the ENE and CMC at this time. Accordingly, the parties’ Joint Motion is DENIED. The
 3   parties are reminded their confidential ENE statements and participant statements are due
 4   on or before June 28, 2021. See ECF No. 28 at 3, 7.
 5         IT IS SO ORDERED.
 6   Dated: June 18, 2021
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                   18cv2110-DMS-LL
